Citation Nr: 0110007	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  95-19 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, to include as secondary to the left knee 
disability.  

2.  Entitlement to service connection for a right hip 
condition, to include as secondary to the left knee 
disability.  

3.  Entitlement to an increased evaluation for a left knee 
replacement, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to April 
1947 and from June 1952 to June 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In August 2000, the RO issued a rating decision to the 
veteran denying as not well grounded claims of entitlement to 
service connection for a bilateral shoulder condition, 
arthritis due to residuals of cold injuries, and a stomach 
condition, respectively.  Thereafter, the representative of 
the veteran, with his written consent, withdrew the claims 
concerning the shoulders and stomach.  Subsequently, on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  The 
Board now invites the RO to revisit its disposition of the 
claim concerning arthritis due to cold injuries in the light 
of the new law.

In a VA Form 21-4138, Statement in Support of Claim, that he 
filed in September 1993 the veteran put forward not only the 
claims that are now the subject of this appeal but also a 
claim of entitlement to a total disability rating based on 
individual unemployability.  Also, private medical records 
submitted by the veteran in connection with the claims that 
are the subject of this appeal raise an informal claim of 
entitlement to service connection for a left hip condition.   
These additional claims never have been adjudicated by the 
RO, nor are they inextricably intertwined with those now on 
appeal.  Therefore, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The right knee condition of the veteran is due to or the 
proximate result of his left knee disorder.

2.  The right hip condition of the veteran is due to or the 
proximate result of his left knee disorder.


CONCLUSIONS OF LAW

1.  The right knee disability of the veteran is proximately 
due to or the result of his service connected left knee 
disorder.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.310 (2000).

2.  The right hip disability of the veteran is proximately 
due to or the result of his service connected left knee 
disorder.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Background

The veteran filed his claims of entitlement to service 
connection for right knee and right hip conditions, 
respectively, in September 1993 as informal claims through 
submission of a VA Form 21-4138, Statement in Support of 
Claim.  He had not filed formal claims for these conditions 
previously.  However, the record does not show that the RO 
has provided the veteran with an application form in response 
to his September 1993 informal submission. 

The veteran has been diagnosed with arthritis of his right 
knee and right hip. He contends that he is entitled to 
service connection for these conditions because they are 
proximately due to or the result of his service-connected 
left knee disability.  With regard to the right knee, he 
maintains in the alternative that he is entitled to service 
connection because his current condition is a manifestation 
of an injury incurred during his first period of active 
service and aggravated during his second.  

His service medical records do not document any injury to the 
right knee or the right hip.  However, they do contain 
references to right knee surgery performed between the 
veteran's two periods of service.  The report of his May 1952 
pre-induction examination reflects that the veteran gave a 
history of undergoing a right knee medial meniscectomy in 
June 1950.  The report states that physical examination of 
the right knee revealed no atrophy, instability, or 
restriction of motion and that x-rays of the knee were 
negative.  Clinical records made in connection connection 
with surgery that the veteran had on his left knee in 
February 1954 indicate that the veteran gave a history of 
injuring his right knee while a paratrooper in 1947 and also 
refer to right knee cartilage removal surgery that took place 
after a two-year history of right knee locking prior to 1950.  
It is stated as part of this medical history that there were 
no sequelae.  The report of his June 1954 separation 
examination notes an "[o]ld operative scar" on the right 
knee.  Although the veteran's complaints concerning the left 
knee are recorded there, there are none concerning the right 
knee.

While in the course of prosecuting his claim of entitlement 
to service connection, the veteran has recounted that he had 
surgery on his right knee within one year after his 
separation from service in 1954 at a local hospital, no 
hospital or other medical records confirming these 
contentions have been associated with the claims file.  (It 
is indicated there that in May 1996 the RO asked the veteran 
for a release concerning such records but none was given.)

In December 1954, the veteran filed a claim of entitlement to 
service connection concerning the left knee; he did not seek 
compensation for any right knee disorder.  The March 1955 
report of a VA examination performed in connection with the 
claim notes that the veteran gave a history of injuring his 
right knee in an automobile accident - - it would appear, in 
1955, although the examiner's handwriting is indistinct.  In 
April 1955, the RO granted the veteran service connection for 
his left knee disability.

The next most recent documentation of record concerning 
either a right knee or a right hip condition is dated in May 
1982.  A VAMC outpatient treatment record documents a 
diagnosis of degenerative joint disease of both knees.  

Records on file from the Hospital for Special Surgery show 
that in July 1993, the veteran underwent a right hip 
replacement to address osteoarthritis and that the surgery 
was performed by Richard [S.] Laskin, M.D.  An October 1993 
follow-up note indicates that x-rays revealed arthritis in 
both knees, with the right manifesting "milder 
osteoarthritis changes although  . . . [with] about 50% loss 
of the cartilaginous joint space medially."  It is indicated 
in the note, as well, that Dr. Laskin observed the veteran to 
be walking with a varus thrust associated with progressive 
varus deformity of the left knee.  

In a rating decision dated in January 1994 and issued to the 
veteran in March 1994, the RO denied his claims of 
entitlement to service connection for right knee and right 
hip conditions.  

In May 1995, in connection with a claim by the veteran of 
entitlement for an increased evaluation of his left knee 
disability, an April 1995 statement by Dr. Laskin was 
submitted.  Dr. Laskin observed in the course of the 
statement that the veteran had developed "a progressive 
varus deformity with a varus thrust" as part of his left 
knee disorder.  

The veteran was afforded a VA examination in July 1995.  The 
examiner reported that osteoarthritis was demonstrated by x-
rays of both knees taken at the Hospital for Special Surgery 
in October 1993 and again in April 1995 which he had 
reviewed.  The diagnosis was "[i]nflammatory degenerative 
joint disease of both knees, the left more severely affected 
than the right, with associated varus/valgus instability 
bilaterally."

Records received from the Hospital for Special Surgery 
reflect that in January 1996, the veteran underwent a left 
knee replacement and that the surgery was performed by Dr. 
Laskin.  

Another VA examination was conducted in June 1996.  This 
concerned mainly the veteran's left knee.  The examination 
report reflects that the veteran was having difficulty 
walking with the left knee and was complaining of pain in the 
right knee. 

A statement from Dr. Laskin dated in November 1996 was 
introduced into the claims file.  In it, Dr. Laskin addressed 
the relationship between the veteran's left knee and right 
hip disorders.  Dr. Laskin noted that the veteran had 
developed an antalgic gait because of the condition of his 
left knee prior to the replacement in January 1996 and that 
this had had consequences for his right hip.  Dr. Laskin 
stated that "[h]is abnormal antaglic gait on the knee was 
stressing his contralateral hip and accentuated the 
degenerative changes in that joint as well."

The veteran was afforded a VA examination again in January 
1997.  The examination report indicates that the veteran 
complained chiefly of pain and loss of mobility in the left 
knee resulting in difficulty ambulating.  The January 1996 
left knee replacement was noted in the examination report, as 
was the July 1993 (misidentified as a July 1994) right hip 
replacement.  It was reported that the veteran complained of 
having progressively worsening pain in his right hip.  The 
examiner reviewed prior x-rays, apparently taken by VA, which 
showed degenerative changes of both knees and both hips due 
to osteoarthritis and findings consistent with minor 
degenerative joint disease of the right knee.  The diagnoses 
rendered with the examination included degenerative joint 
disease of both knees and both hips, status post right total 
hip replacement.  

In April 1997, another VA examination took place.  This 
concerned mainly the veteran's right knee.  The examination 
report reflects that the examiner reviewed a history given by 
the veteran of his right and left knee disorders.  The 
examiner noted that the veteran had difficulty walking 
because of his left and right knee conditions.  The 
examiner's diagnosis was "[e]arly degenerative joint disease 
right knee, status post left total knee arthroplasty."  The 
examiner opined in his diagnosis that "[t]he right knee 
degenerative joint disease is secondary to nondocumented 
service-connected injury and may also be exacerbated because 
of the same altered biomechanics that caused the right hip 
degenerative joint disease."

In addition to the VA examination reports, there is of record 
the report of an orthopedic examination of the veteran 
conducted by a private physician, Richard E. Stern, M.D., in 
November 1997.  His letterhead, below which his report was 
set out, indicated that he was clinical assistant professor 
of orthopedic surgery at Cornell University Medical College 
and also practiced.  In his report, Dr. Stern reviewed the 
history (symptomatology and treatment) concerning the 
veteran's hips, knees, and spine as well, from service to the 
present and the veteran's account of his current symptoms.  
Dr. Stern suggested that he had reviewed Dr. Laskin's 
findings, treatment, and opinions.  He conducted a physical 
examination of the knees, hips, spine, ankles, and feet.  His 
impression as it concerned the right hip and right knee 
conditions of the veteran linked each to his left knee 
disability.  Dr. Stern opined that the left knee injury and 
disability "has played a direct role in the development of 
the osteoarthritis" in the right hip and right knee.  
Concerning the right knee, Dr. Stern emphasized that the 
veteran was a candidate for total replacement of that joint 
and that if performed, this surgery would also be causally 
related to the left knee disability. 

The veteran testified at a hearing before the undersigned 
Member of the Board in July 2000.  His testimony included a 
description of the symptoms associated with his disorders of 
the left and right knees and the right hip.  He averred that 
he had had surgery on his right knee after injuring it during 
his first period of service in a parachute jump but that 
there was no record of the alleged inservice injury.  He 
maintained that his right knee condition was aggravated 
during his second period of service.  He said that he first 
began having symptoms of a right hip disorder in the early 
1980's and stated that he had never injured the hip.  He 
discussed the difficulties he had developed with ambulating 
because of his left knee condition and indicated that in his 
experience his physicians' opinions that this condition had 
adversely affected his right knee and right hip were correct.

ii.  Analysis

The Board notes that the RO denied these claim as not well 
grounded.  As observed above, during the pendency of the 
appeal, the statutory requirement that a claimant submit a 
well-grounded claim was repealed by new legislation signed 
into law in November 2000.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Hence, due process requires that the RO readjudicate the 
claims on the merits, unless the Board finds that no 
prejudice to the veteran would ensue by its deciding the 
merits of the claim directly.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  In view of the decision set forth below, 
the Board finds no prejudice.

Direct service connection may be granted for a disability 
when the evidence shows affirmatively that it resulted from 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  When a disease is first diagnosed after 
service, service connection nevertheless may be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service or by evidence that a 
presumption period applies.  38 C.F.R. §§ 3.303(d), 3.307, 
3.309 (2000).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if a 
veteran with 90 days or more of continuous active service 
manifests the disease to a compensable degree within a 
prescribed period immediately following his or her 
separation.  For arthritis, the prescribed period is one 
year.  38 C.F.R. §§ 3.307, 3.309.  

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306, direct service connection also may be granted for a 
pre-existing condition, provided that condition was 
aggravated during active service.  A preexisting injury or 
disease will be presumed to have been aggravated by active 
military, naval, or air service where the claimant shows that 
there was an increase in disability during such service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2000).

Secondary, rather than direct, service connection may be 
granted for a current disability that competent evidence 
shows is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
service connection is thus established, the secondary 
condition shall be considered a part of the original 
condition.  Id. 

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Furthermore, these propositions - - a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability - - Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), must be established by competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When a fact is 
shown to be of a medical nature, such as medical nexus, 
etiology, or diagnosis, then medical, as opposed to lay, 
evidence is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).

A claim for VA benefits will be granted unless a 
preponderance of the evidence of record weighs against it.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 3, 
114 Stat. 2096, 2098-99 (to be codified at 38 U.S.C. § 5107); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Here there is no question that the veteran suffers currently 
with disabilities of the right knee and right hip, 
specifically, arthritis.  The question before the Board on 
this appeal, then, is whether the competent evidence of 
record shows that these disabilities are related to the 
veteran's active service.  

With regard to the claim of entitlement to service connection 
for a right knee disorder, the Board finds that none of the 
documentary evidence of record establishes that the veteran 
injured his right knee during service, as the veteran himself 
acknowledges, albeit there is a history of injury in 1947 as 
a paratrooper, or that any right knee condition that may have 
preexisted either of his periods of service worsened during 
that period of service.  Nor is there any evidence that the 
veteran was diagnosed with arthritis of either his right knee 
or his right hip within one year from separation from 
service.  Therefore, the evidence is insufficient to 
establish that a grant of service connection for a right knee 
disability on a theory of direct service connection is 
warranted.

However, the Board is of the opinion the evidence now of 
record warrants secondary service connection for the right 
knee and right hip disorders at issue.  The Board observes 
that a significant part of the medical opinion of record 
affirmatively supports, and none of it tells against, a 
conclusion that the left knee disability of the veteran 
played a role in causing his disorders of the right knee and 
right hip.  Central are the opinions expressed by the 
veteran's treating orthopedic surgeon, Dr. Laskin, and the 
other private physician, Dr. Stern, who conducted an 
extensive orthopedic examination.  Dr. Laskin opined that 
gait disturbances caused by the veteran's left knee disorder 
placed abnormal stress on, and thereby accentuated, arthritic 
changes that were developing in the right hip.  Dr. Stern was 
unequivocal in his opinion that the left knee disability of 
the veteran "played a direct role in the development of the 
osteoarthritis" in the right hip and right knee.  Both 
orthopedic surgeons demonstrated that their opinions were 
founded on physical examination of the veteran and on a sound 
knowledge of the history and treatment of each disability in 
concern.  Thus, the Board considers their conclusions to be 
credible and probative.  See Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  Furthermore, none of the VA medical opinion of 
record militates against the conclusions of private 
orthopedic surgeons.  Indeed, the physician who conducted the 
April 1997 VA examination suggested that "[t]he right knee 
degenerative joint disease . . .may . . . be exacerbated 
because of the same altered biomechanics that caused the 
right hip degenerative joint disease."  No medical opinion 
or conclusion developed during any of the other VA 
examinations reported in the record argues against the 
proposition that there exists a causal relationship between 
the left knee disability of the veteran and his right knee 
and right hip disorders.  Therefore, service connection for 
the veteran's right knee and right hip disorders will be 
granted under 38 C.F.R. § 3.310.  





ORDER

The claims of entitlement to service connection on a 
secondary basis for right knee and right hip disabilities are 
granted.  To this extent the appeal is allowed.


REMAND

The veteran is considered on this appeal to be seeking the 
maximum benefit allowed by law and regulation for his 
service-connected left knee disability.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Although the evaluation of the 
disability was increased (from 10 to 30 percent) during the 
course of this appeal by rating action of January 1996, the 
veteran has not been granted the maximum rating potentially 
available for each knee disability under relevant Diagnostic 
Codes.  Therefore, his claim for an increased evaluation of 
the left knee disability remains viable.  Id.

The veteran filed his claim in September 1993.  His left knee 
disability currently is rated under Diagnostic Code 5055, 
which concerns knee replacement.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2000).  Prior to the knee replacement, 
which took place in January 1996, the disability was rated 
under other diagnostic codes pertaining to a knee disorder, 
including Diagnostic Code 5257, which concerns recurrent 
subluxation or lateral instability of the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  The record 
of the claim shows that x-rays of the left knee have 
disclosed the presence of arthritis.  In this regard, the 
Board notes that VA General Counsel has held that separate 
evaluations are available for arthritis (as disclosed by x-
rays) under Diagnostic Code 5003 and for instability of the 
knee under Diagnostic Code 5257 if both are clinically 
present.  See VAOPGCPREC 23-27, 62 Fed.Reg. 63,604 (1997); 
and VAOPGCPREC 9-98, 63 Fed.Reg. 56,704 (1998).  The Board 
recognizes that the veteran has undergone left knee 
replacement; however the applicability of these precedent 
opinions of General Counsel must be considered.  In the 
rating of disability, all potentially applicable diagnostic 
codes must be considered, Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), and a claimant is entitled to receive the 
highest possible evaluation afforded by the rating schedule.  
38 C.F.R. § 4.7 (2000).  

The Veterans Claims Assistance Act of 2000 was enacted during 
the pendency of the veteran's appeal of the denial of an 
increased rating for the left knee disability.  Under this 
new legislation, VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for a benefit before adjudicating that claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L.106-475, § 3(a), 114 
Stat. 2096 (2000).  The new legislation provides that VA must 
make reasonable efforts to obtain records pertinent to a 
claim, and if the records cannot be secured, must so notify 
the claimant.  Veterans Claims Assistance Act of 2000, Pub. 
L.106-475,§ 3(a), 114 Stat. 2096, 2097-98 (to be codified at 
38 U.S.C. § 5103A).  It also requires VA to provide a medical 
examination or opinion if such is necessary to make a 
decision on a claim for compensation.  Id.  The Board finds 
that these duties have not been completely fulfilled in this 
case.  Therefore, the claim must be remanded.

It appears that there may be outstanding certain records of 
VA medical treatment pertinent to the claim.  At the July 
2000 hearing before the undersigned, the veteran testified 
that he had been treated for his left knee disorder at the 
North Berg VAMC (North Berg) the previous month and also 
approximately one year before.  Records matching this 
description, however, have not been associated with the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in the possession of VA and therefore 
constructively included in the record of a claim).  On 
remand, the RO must attempt to obtain such records and any 
other VA records of care and treatment that have not yet been 
associated with the claims file.  

In addition, the claim must be remanded because all VA 
orthopedic examination reports of record, the latest of which 
is that of April 1997, are now stale.  At the July 2000 
hearing before the undersigned, the veteran suggested that 
his left knee condition had grown worse since last evaluated 
during a VA examination.  VA has a duty to afford the 
claimant a thorough and contemporaneous medical examination, 
and one which is fully informed because it takes into account 
the records of prior examination and treatment.  Veterans 
Claims Assistance Act of 2000, Pub. L.106-475, § 3(a), 114 
Stat. 2096, 2097-98 (to be codified at 38 U.S.C. § 5103A); 
see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
Therefore, on remand the veteran must be afforded another VA 
examination to determine the current severity and 
characteristics of his left knee disability.

Documentation in the claims file points to the need to 
clarify whether the veteran wishes to have a hearing before a 
hearing officer at the RO in connection with this claim.  
Such was requested, in April 1996, by his representative.  
Although the veteran was afforded a hearing before the 
undersigned subsequently, his wishes for a further hearing 
before the RO should be clarified.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
an increased evaluation for his left knee 
disability.  Specific inquiry should be 
made concerning recent VA treatment, to 
include treatment in 1999-2000 at the 
North Berg VAMC.  After the veteran 
responds, the RO should attempt to secure 
from treatment sources that he has 
identified copies of all records that 
have not previously been associated with 
the claims file.  All attempts to obtain 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the records 
named, the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim in concern.  The veteran 
then must be given an opportunity to 
respond.  

2.  In contacting the veteran, the RO 
also should ask him to clarify in writing 
whether he still desires a hearing before 
a hearing officer at the RO.  If the 
veteran desires to have the hearing, the 
RO should schedule one and provide him 
with appropriate notice thereof.

3.  The veteran then should be afforded a 
VA orthopedic examination to determine 
the current characteristics and severity 
of his left knee disability.  The 
examination should be performed by a 
board-certified orthopedic surgeon.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests, studies, and 
consultations should be accomplished.  
The examiner should record the range of 
motion in the left knee observed on 
clinical evaluation and should assess 
whether the left knee exhibits any 
disability other than limitation of 
motion, to include instability or 
subluxation.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examiner should 
discuss any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, associated with the left knee and 
provide an opinion as to how these 
factors result in any limitation of 
motion or other functional loss involving 
the left knee joint.  If the veteran 
describes flare-ups of pain in the left 
knee joint, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, he or she must so 
state.

The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made. A complete rationale for all 
opinions should be provided.  All reports 
prepared in connection with the 
examination should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review each 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  The RO should then readjudicate the 
claim.  All diagnostic codes relevant to 
the left knee disability should be 
considered, see Schafrath, as should the 
applicability of 38 C.F.R. §§ 4.40, 4.45 
(2000) to the foot disabilities.  See 
Deluca v. Brown, 8 Vet.App. 202 (1995).  
If the benefit being sought on appeal 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow them an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 


